In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Blydenburgh, J.), dated December 27, 2001, as granted that branch of the plaintiff’s cross motion which was for an award of an attorney’s fee, and directed him to pay the plaintiff an attorney’s fee in the sum of $23,157.28.
*508Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the matter is remitted to the Supreme Court, Suffolk County, for a hearing on the issue of an award of an attorney’s fee, if any, to the plaintiff.
The Supreme Court erred in awarding the plaintiff an attorney’s fee in the sum of $23,157.28 without first conducting an evidentiary hearing. Under the circumstances of this case, a hearing was necessary both to explore the relative financial circumstances of the parties (see Kiprilova v Kiprilov, 255 AD2d 362 [1998]), and to afford the defendant a “meaningful way of testing the [attorney’s] claims relative to time and value” (Price v Price, 113 AD2d 299 [1985], affd 69 NY2d 8 [1986] [internal quotation marks omitted]; see also Green v Green, 288 AD2d 436 [2001]; Nee v Nee, 240 AD2d 478 [1997]; Popack v Popack, 179 AD2d 746 [1992]). Feuerstein, J.P., Krausman, McGinity and Mastro, JJ., concur.